Exhibit 10.1 CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT This Confidential Separation and Release Agreement (“ Agreement ”) is made by and between Darrell Lee (“ Employee ”) and MOCON, Inc., 7500 Mendelssohn Ave. N., Minneapolis, MN 55428 (the “ Company ”) (each a “ Party ” and together the “ Parties ”). RECITALS WHEREAS, Employee is employed by the Company as its Chief Financial Officer; WHEREAS, Employee has announced his desire to retire from the Company; and WHEREAS, the Parties wish to enter into this Agreement to memorialize the Company’s and Employee’s understanding as to the terms of Employee’s retirement. AGREEMENT NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL PROMI SES CONTAINED IN THIS AGREEMENT, T HE PARTIES HEREBY AGREE AS FOLLOWS: 1. Definitions. All words used in this Agreement are intended to have their plain meanings in ordinary English. Certain terms are defined as follows: a. “ Released Parties ” as used in this Agreement means the Company, its affiliates, predecessors, successors, assigns, benefit plans, benefit plan administrators, insurers, shareholders, members, officers, directors, governors, agents, employees and attorneys, fiduciaries of any employee benefit plan sponsored or maintained by the Company, and anyone who acted on the Company’s behalf, past and present, whether in their individual or official capacities. b. “ Claims ” means any and all actual, suspected or potential claims, suits, controversies, actions, causes of action, cross-claims, counterclaims, demands, debts or liabilities of any nature whatsoever in law and in equity, whether known, unknown, suspected or claimed, both past and present through the date the release provided in this Agreement becomes effective, against any of the Released Parties, seeking any form of relief, whether for compensatory damages, liquidated damages, punitive or exemplary damages, other damages, penalties, fines, assessments, reinstatement, back pay, front pay, attorney’s fees, specific performance, injunctive relief, reinstatement, other equitable relief, costs, disbursements or interest arising out of or connected to Employee’s employment with, relationship with, or separation of employment from the Company, including without limitation: i. Claims arising under any local, state or federal statute, ordinance, rule or regulation, including without limitation, claims under the Age Discrimination in Employment Act (“
